DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the shading used in, for example, figures 4a, 4b, and 7 render the various features and text unreadable.  Furthermore, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 C.F.R. 1.84(b)(2).
Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,782,941
Matsunuma et al.
United States Patent 10,481,061
Uchiyama
United States Patent Application Publication 2019/0277819
Solomon et al.

Claim Rejections - 35 USC § 112
The following are quotations of 35 U.S.C. 112(b) and of 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 7, 8, 11-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention  
With regard to claim 3 the term “as much surface of the filter (16) as possible” is a relative term which renders the claim indefinite. The term “as much surface of the filter (16) as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Covering the surface of the filter "as much as possible" depends on the length and width of the winding line, the spacing of the winding line, the process used to form the winding line; e.g., is the winding line consistently the same width during whatever application process is used, the skill or accuracy of the person/machine performing the application of the winding line, and/or the size/shape and other features present on the filter's surface.  Furthermore, is the term "as much as possible" mean at least 80% of the surface area?  Does it mean at least 90% of the surface area?  Would someone that uses known existing techniques and only covers 20% surface meet this claimed limitation? In addition to the above filters, as broadly claimed, generally have a porous surface of randomly oriented flow channels.  Howe does one cover these surfaces "as much as possible"?  Finally claim 1 requires that the heaters be spaced from the filter.  If so then how does one cover the surface as much as possible?
With regard to claims 7 and 13 the term "high voltage to achieve fast heating" use relative terms which are indefinite.  The terms "high voltage" and "fast heating", as they apply to the heater, are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 8 and 14 are rejected do to their dependency on claims 7 and 13, respectively.
With regard to claim 11 the phrase "one, preferably two, parallel channels" is unclear.  How does one make a device with "one parallel channel"?  Claims 12-14, 16 and 17 are rejected due to their dependence on claim 11.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 6, 9, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al. in view of Uchiyama and Matsunuma et al.
With regard to claim 1 Solomon et al. teach a heating chamber for a device that measures carbonaceous aerosols.  The device has a housing containing a first filter (reference item 102) and a first heater (reference item 107).  The heater is used to regenerate the filter and can be above, below, or even within the filter.  See at least paragraphs 55 and 56.  The heater can be formed from Kanthal (FeCrAl) or Nichrome (NiCr).
Solomon et al. do not mention using heaters on both sides of the filter.  However, from at least Uchiyama it is known to have heaters (reference item 62 and 63) on both sides of a filter (reference item 61) for regenerating the filer.  See column 10 (lines 28-32).  
Solomon et al. do not mention using stainless steel for the housing or the heater and having heaters spaced from the filter.  First, stainless steels are well known at least for their corrosion resistance.  One of ordinary skill would be motivated to use stainless steels for the housing and the heater so that corrosion is not an issue when sampling outdoor air (which can contain large quantities of moisture).  Furthermore, from Matsunuma et al. it is known to space a heater (reference item 3) from a filter.  The filter is used to trap carbon particles, and the heater is used to regenerate the filter.  The heater is formed of Iconel™ which, like some stainless steels, is a corrosion-resistant, austenitic nickle-chromium-iron based metal.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Solomon et al. with the teachings of Uchiyama and Matsunuma et al. in order to use stainless steel heaters that are on both sides of the filter so that the filter can be heated more rapidly in order to quicken the regeneration of the filter.
With regard to claim 5 the heaters must be coupled to a source of voltage in order to actually cause the heating to occur.  Furthermore, the heaters, as well has the rest of the features of Solomon et al.'s device, have a controller(electronics).   Finally, one of ordinary skill would be able to use whatever accuracy is desired to obtain and maintain the heater at a desired temperature in order to effect the regeneration of the filter.  
With regard to claim 6, the heaters, as well has the rest of the features of Solomon et al.'s device, have a controller(electronics).   As broadly claimed the time period can be, for example, 0.01 seconds difference in time between turning one on before the other.  It is of no patentable significance if the lower heater is turned on before the upper heater, and no patentable feature or unexpected result is claimed because of the time difference.
With regard to claim 9 Solomon et al.'s heater is one the can be heated from 500 °C to 1200 °C.
With regard to claim 10 Solomon et al. teach the use of a temperature sensor.  See paragraph 8.  Placing this sensor or an additional temperature sensor near the filer would allow one to ensure that the heaters have reached the desired temperature for completely regenerating the filter.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856